 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC SCOTT CASTANEDA,                            No. 2:20-cv-0491 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or submitted a request

19   to proceed in forma pauperis. In his application, petitioner challenges a conviction issued by the

20   Kings County Superior Court. Kings County is part of the Fresno Division of the United States

21   District Court for the Eastern District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno; and

28          2. All future filings shall reference the new Fresno case number assigned and shall be
                                                        1
 1   filed at:
                        United States District Court
 2                      Eastern District of California
                        2500 Tulare Street
 3                      Fresno, CA 93721
 4
     Dated: March 12, 2020
 5                                                _____________________________________
 6                                                CAROLYN K. DELANEY
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11
     12/cast0491.109
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
